EXHIBIT 10.1

SUBSCRIPTION AGREEMENT

          This Subscription Agreement (this “Agreement”) is entered into as of
September 22, 2006 by and between BabyUniverse, Inc., a Florida corporation
(together with its successors and permitted assigns, the “Issuer”), and the
undersigned investor (together with its successors and permitted assigns, the
“Investor”). Capitalized terms used but not otherwise defined herein shall have
the meanings set forth in Section 9.1.

RECITALS

          Subject to the terms and conditions of this Agreement, the Investor
desires to subscribe for and purchase, and the Issuer desires to issue and sell
to the Investor, certain shares of the Issuer’s common stock, par value $0.01
per share (the “Common Stock”). The Board of Directors of the Issuer has
authorized the Issuer to offer a maximum of 263,852  shares of Common Stock in a
private placement to the Investor and other investors at a purchase price of
$7.58 per share and on the other terms and conditions contained in this
Agreement (the “Offering”); provided, that the Offering and the subsequent sale
of Common Stock shall not require approval of the Issuer’s stockholders and that
the Issuer reserves the right to issue and sell a lesser or greater number of
shares.

TERMS OF AGREEMENT

          In consideration of the mutual representations and warranties,
covenants and agreements contained herein, the parties hereto agree as follows:

1. SUBSCRIPTION AND ISSUANCE OF COMMON STOCK.

          1.1 Subscription and Issuance of Common Stock. Subject to the terms
and conditions of this Agreement, the Issuer shall issue and sell to the
Investor and the Investor subscribes for and shall purchase from the Issuer the
number of shares of Common Stock set forth on the signature page hereof (the
“Shares”) for the aggregate purchase price set forth on the signature page
hereof, which shall be equal to the product of the number of Shares subscribed
for by the Investor multiplied by the per share purchase price specified in the
above Recitals to this Agreement (the “Purchase Price”).

          1.2 Legend. Any certificate or certificates representing the Shares
shall bear the following legend, in addition to any legend that may be required
by any Requirements of Law:

THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, OR
OTHERWISE DISPOSED OF BY THE HOLDER EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT FILED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND IN COMPLIANCE
WITH APPLICABLE SECURITIES LAWS OF ANY STATE WITH RESPECT THERETO OR IN
ACCORDANCE WITH AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER THAT AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE AND ALSO MAY NOT BE
SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH ANY
APPLICABLE RULES OF THE SECURITIES AND EXCHANGE COMMISSION.

          1.3 Use of Proceeds. The Issuer intends to use the net proceeds from
the sale of the Shares for general corporate purposes. Pending such uses, the
Issuer intends to invest the net proceeds from the sale of the Shares in
short-term, marketable securities.

--------------------------------------------------------------------------------




2. CLOSING.

          2.1 Closing. The closing of the transactions contemplated herein (the
“Closing”) shall take place on one or more dates designated by the Issuer, which
date (or dates) shall be at 10:00 a.m. on or after September 22, 2006. The
Closing shall take place at the offices of Akerman Senterfitt. Within two
business days of the Closing, unless the Investor and the Issuer otherwise agree
(a) the Investor shall pay the Purchase Price to the Issuer, by wire transfer of
immediately available funds to an account designated in writing by the Issuer,
(b) the Issuer shall issue to the Investor the Shares, and shall deliver or
cause to be delivered to the Investor a certificate or certificates representing
the Shares duly registered in the name of the Investor, as specified on the
signature pages hereto, bearing the legend specified in Section 1.2 and (iii)
all other actions referred to in this Agreement which are required to be taken
for the Closing shall be taken and all other agreements and other documents
referred to in this Agreement which are required for the Closing shall be
executed and delivered.

          2.2 Termination. This Agreement may be terminated at any time prior to
the Closing:

                     (a) by mutual written consent of the Issuer and the
Investor;

                     (b) by the Investor, upon a materially inaccurate
representation or breach of any material warranty, covenant or agreement on the
part of the Issuer set forth in this Agreement, in either case such that the
conditions in Section 8.1 would be reasonably incapable of being satisfied on or
prior to the date of the Closing; or

                     (c) by the Issuer, upon a materially inaccurate
representation or breach of any material warranty, covenant or agreement on the
part of the Investor set forth in this Agreement, in either case such that the
conditions in Section 8.2 would be reasonably incapable of being satisfied on or
prior to the date of the Closing.

          2.3 Effect of Termination. In the event of termination of this
Agreement pursuant to Section 2.2, this Agreement shall forthwith become void,
there shall be no liability on the part of the Issuer or the Investor to each
other and all rights and obligations of any party hereto shall cease; provided,
however, that nothing herein shall relieve any party from liability for the
willful breach of any of its representations and warranties, covenants or
agreements set forth in this Agreement.

3. REPRESENTATIONS AND WARRANTIES OF THE ISSUER.

          As a material inducement to the Investor entering into this Agreement
and subscribing for the Shares, the Issuer represents and warrants to the
Investor as follows:

          3.1 Corporate Status. The Issuer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Florida.
Each of the Issuer and its Subsidiaries has full corporate power and authority
to own and hold its properties and to conduct its business as described in the
Issuer’s SEC Reports. Each of the Issuer and its Subsidiaries is duly qualified
to do business and is in good standing in each jurisdiction in which the nature
of its business requires qualification or good standing, except for any failure
to be so qualified or be in good standing that would not have a Material Adverse
Effect.

          3.2 Corporate Power and Authority. The Issuer has the corporate power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder and to consummate the transactions contemplated hereby. At
or prior to the Closing, the Issuer will have taken all necessary corporate
action to authorize the execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby. No further
approval or authorization of any stockholder or the Board of Directors of the
Issuer is required for the issuance and sale of the Shares.

--------------------------------------------------------------------------------




          3.3 Enforceability. This Agreement has been duly executed and
delivered by the Issuer and (assuming it has been duly authorized, executed and
delivered by the Investor) constitutes a legal, valid and binding obligation of
the Issuer, enforceable against the Issuer in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally, or general equitable principles, regardless of
whether such enforceability is considered in a proceeding at law or in equity.

          3.4 No Violation. The execution and delivery by the Issuer of this
Agreement, the consummation of the transactions contemplated hereby, and the
compliance by the Issuer with the terms and provisions hereof (including,
without limitation, the Issuer’s issuance to the Investor of the Shares as
contemplated by and in accordance with this Agreement), will not result in a
default under (or give any other party the right, with the giving of notice or
the passage of time (or both), to declare a default or accelerate any obligation
under) or violate the Certificate of Incorporation or By-Laws of the Issuer or
any material Contract to which the Issuer is a party (except to the extent such
a default, acceleration, or violation would not, in the case of a Contract, have
a Material Adverse Effect on the Issuer), or materially violate any Requirement
of Law applicable to the Issuer, or result in the creation or imposition of any
material Lien upon any of the capital stock, properties or assets of the Issuer
or any of its Subsidiaries (except where such violations of any Requirement of
Law or creations or impositions of any Liens would not have a Material Adverse
Effect on the Issuer). Neither the Issuer nor any of its Subsidiaries is (a) in
default under or in violation of any material Contract to which it is a party or
by which it or any of its properties is bound or (b) to its knowledge, in
violation of any order of any Governmental Authority, which, in the case of
clauses (a) and (b), could reasonably be expected to have a Material Adverse
Effect.

          3.5 Consents/Approvals. Except for the filings with the SEC, the
securities commissions of the states in which the Shares are to be issued, and
the NASDAQ Stock Market (if any), all of which the Issuer agrees to timely file
after Closing, no consents, filings, authorizations or other actions of any
Governmental Authority are required to be obtained or made by the Issuer for the
Issuer’s execution, delivery and performance of this Agreement which have not
already been obtained or made. No consent, approval, waiver or other action by
any Person under any Contract to which the Issuer is a party or by which the
Issuer or any of its properties or assets are bound is required or necessary for
the execution, delivery or performance by the Issuer of this Agreement and the
consummation of the transactions contemplated hereby, except where the failure
to obtain such consents would not have a Material Adverse Effect on the Issuer.

          3.6 Valid Issuance. Upon payment of the Purchase Price by the Investor
and delivery to the Investor of the certificates for the Shares, such Shares
will be validly issued, fully paid and non-assessable and will be free and clear
of all Liens imposed by the Issuer and will not be subject to any preemptive
rights or other similar rights of stockholders of the Issuer.

          3.7 SEC Filings, Other Filings and NASDAQ Stock Market Compliance. The
Issuer has timely made all filings required to be made by it under the Exchange
Act. The Issuer has delivered or made accessible to the Investor true, accurate
and complete copies of (a) Issuer’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2005, (b) the Issuer’s Quarterly Report on Form 10-Q for
the fiscal quarter ended June 30, 2006, and (c) the Issuer’s definitive proxy
statement dated May 1, 2006 relating to its 2006 Annual Meeting of Stockholders
(the “SEC Reports”). The SEC Reports, when filed, complied in all material
respects with all applicable requirements of the Exchange Act and the
Sarbanes-Oxley Act of 2002, if and to the extent applicable, and the rules and
regulations of the SEC thereunder applicable to the SEC Reports. None of the SEC
Reports, at the time of filing, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein not misleading in light of the
circumstances in which they were made. The Issuer has filed in a timely manner
all documents that the Issuer was required to file under the Exchange Act during
the twelve (12) months preceding the date of this Agreement. The Issuer is
currently eligible to register the resale of the Shares in a secondary offering
on a registration statement on Form S-3 under the Securities Act.

--------------------------------------------------------------------------------




The Issuer has taken, or will have taken prior to the Closing, all necessary
actions to ensure its continued inclusion in, and the continued eligibility of
the Common Stock for trading on, the NASDAQ Stock Market under all currently
effective inclusion requirements. Each balance sheet included in the SEC Reports
(including any related notes and schedules) fairly presents in all material
respects the consolidated financial position of the Issuer as of its date, and
each of the other financial statements included in the SEC Reports (including
any related notes and schedules) fairly presents in all material respects the
consolidated results of operations of the Issuer for the periods or as of the
dates therein set forth in accordance with GAAP consistently applied during the
periods involved (except that the interim reports are subject to adjustments
which might be required as a result of year end audit and except as otherwise
stated therein). Such financial statements included in the SEC Reports were, at
that time they were filed, consistent with the books and records of the Issuer
in all material respects and complied as to form in all material respects with
then applicable accounting requirements and with the rules and regulations of
the SEC with respect thereto. The Issuer keeps accounting records in accordance
with GAAP in which all material assets and liabilities, and all material
transactions, including off-balance sheet transactions, of the Issuer are
recorded in material conformity with applicable accounting principles and
disclosed as required by Requirements of Law in the SEC Reports.

          3.8 Commissions. The Issuer has not incurred any obligation for any
finder’s or broker’s or agent’s fees or commissions in connection with the
transactions contemplated hereby.

          3.9 Capitalization. As of the date of this Agreement, the authorized
capital stock of the Issuer consists of 50 million shares of Common Stock and 10
million shares of Preferred Stock. All issued and outstanding shares of capital
stock of the Issuer have been, and as of the Closing Date will be, duly
authorized and validly issued and are fully paid and non-assessable, have been
issued in compliance with all applicable state and federal securities laws in
all material respects and were not issued in violation of, or subject to, any
preemptive, subscription or other similar rights of any stockholder of the
Issuer. As of June 30, 2006, the Issuer had issued and outstanding 5,392,534
shares of Common Stock and no shares of preferred stock. Except for outstanding
options to purchase 279,248 shares of Common Stock, warrants to purchase 240,000
shares of Common Stock, and restricted stock agreements covering 107,138 shares
of nonvested Common Stock, as of June 30, 2006, there were no outstanding
options, warrants, rights (including conversion or preemptive rights and rights
of first refusal and similar rights) or agreements, orally or in writing, for
the purchase or acquisition from the Issuer of any shares of capital stock, and
the Issuer is not a party to or subject to any agreement or understanding and,
to the Issuer’s knowledge, there is no agreement or understanding between any
Persons, which affects or relates to the voting or giving of written consents
with respect to any security or by a director of the Issuer.  The Issuer owns,
directly or indirectly, all of the capital stock of its Subsidiaries, free and
clear of any Liens or equitable interests other than as reflected in the SEC
Reports. The Issuer has no obligation, contingent or otherwise, to redeem or
repurchase any equity security or any security that is a combination of debt and
equity.

          3.10 Material Changes. Except as set forth in the SEC Reports or as
otherwise contemplated herein, since June 30, 2006, there has been no Material
Adverse Effect in respect of the Issuer and its Subsidiaries taken as a whole.
Except as set forth in the SEC Reports, since June 30, 2006, there has not been:
(i) any direct or indirect redemption, purchase or other acquisition by the
Issuer of any shares of the Common Stock; (ii) any declaration, setting aside or
payment of any dividend or other distribution by the Issuer with respect to the
Common Stock; (iii) any borrowings incurred or any material liabilities
(absolute, accrued or contingent) assumed, other than current liabilities
incurred in the ordinary course of business, liabilities under Contracts entered
into in the ordinary course of business, liabilities not required to be
reflected on the Issuer’s financial statements pursuant to GAAP or required to
be disclosed in the SEC Reports, or as disclosed in the Form 8-K filed by the
Issuer on July 14, 2006 (the “Hercules 8-K”); (iv) any Lien or adverse claim on
any of its material properties or assets, except for Liens for taxes not yet due
and payable or otherwise in the ordinary course of business and as disclosed in
the Hercules 8-K; (v) any sale, assignment or transfer of any of its material
assets, tangible or intangible, except in the ordinary course of business; (vi)
any extraordinary losses or waiver of any rights of material value, other than
in the ordinary course of business; (vii) any material capital expenditures or
commitments therefor other than in the ordinary course of business;

--------------------------------------------------------------------------------




(viii) any other material transaction other than in the ordinary course of
business; (ix) any material change in the nature or operations of the business
of the Issuer and its Subsidiaries; (x) any default in the payment of principal
or interest in any material amount, or violation of any material covenant, with
respect to any outstanding debt obligations that are material to the Issuer and
its Subsidiaries as a whole; (xi) any material changes to its critical
accounting policies or material deviations from historical accounting and other
practices in connection with the maintenance of the Issuer’s books and records;
or (xii) any agreement or commitment to do any of the foregoing.

          3.11 Litigation. Except as disclosed in the SEC Reports, there is no
action, suit, proceeding or investigation pending or, to the Issuer’s knowledge,
currently threatened against the Issuer or any of its Subsidiaries that
questions the validity of this Agreement or the right of the Issuer to enter
into it, or to consummate the transactions contemplated hereby, or that could
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect on the Issuer or any change in the current equity
ownership of the Issuer. The foregoing includes, without limitation, actions
pending or, to the Issuer’s knowledge, threatened involving the prior employment
of any of the Issuer’s employees or their use in connection with the Issuer’s
business of any information or techniques allegedly proprietary to any of their
former employers. Neither the Issuer nor any of its Subsidiaries is a party to
or subject to the provisions of any order, writ, injunction, judgment or decree
of any court or Governmental Authority. There is no action, suit, proceeding or
investigation by the Issuer or any of its Subsidiaries currently pending or
which the Issuer or any of its Subsidiaries currently intends to initiate, which
could reasonably be expected to have a Material Adverse Effect.

          3.12 Rights of Registration, Voting Rights, and Anti-Dilution. Except
as contemplated in this Agreement and except as disclosed on Schedule 3.12, the
Issuer has not granted or agreed to grant any registration rights, including
piggyback rights, to any Person and, to the Issuer’s knowledge, no stockholder
of the Issuer has entered into any agreements with respect to the voting of
capital shares of the Issuer. Except as disclosed on Schedule 3.12, the issuance
of the Shares does not constitute an anti-dilution event for any existing
security holders of the Issuer, pursuant to which such security holders would be
entitled to additional securities or a reduction in the applicable conversion
price or exercise price of any securities.

          3.13 Offerings. Subject in part to the truth and accuracy of
Investor’s representations and warranties set forth in this Agreement, the
offer, sale and issuance of the Shares as contemplated by this Agreement are
exempt from the registration requirements of the Securities Act and any
applicable state securities laws, and neither the Issuer nor any authorized
agent acting on its behalf will take any action hereafter that would cause the
loss of such exemption.

          3.14 Disclosure. The Disclosure Documents (as defined in Section 4.7),
as of their respective dates, did not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

          3.15 Licenses and Permits. To the Issuer’s knowledge, each of the
Issuer and its Subsidiaries has all Permits under applicable Requirements of Law
from all applicable Governmental Authorities that are necessary to operate its
businesses as presently conducted and all such Permits are in full force and
effect, except where the failure to have any such Permits in full force and
effect would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. To the Issuer’s knowledge, neither the Issuer
nor any of its Subsidiaries is in default under, or in violation of or
noncompliance with, any of such Permits, except for any such default, violation,
or noncompliance which would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. To the Issuer’s knowledge, other
than as disclosed in the SEC Reports, there is no proposed change in any
Requirements of Law which would require the Issuer and its Subsidiaries to
obtain any Permits in order to conduct its business as presently conducted that
the Issuer and its Subsidiaries do not currently possess and the lack of which
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

--------------------------------------------------------------------------------




          3.16 Patents and Trademarks. To the Issuer’s knowledge and except as
disclosed in the SEC Reports the Issuer and each of its Subsidiaries has, or has
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and know-how
(including trade secrets or other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) (collectively, the
“Intellectual Property Rights”) that are necessary for use in connection with
its business as presently conducted, except where the failure to have such
Intellectual Property Rights would not reasonably be expected to have a Material
Adverse Effect, and, to the Issuer’s knowledge and except as disclosed in the
SEC Reports, there is no existing infringement by another person or entity of
any of the Intellectual Property Rights that are necessary for use in connection
with the Issuer’s business as presently conducted. To the Issuer’s knowledge and
except as disclosed in the SEC Reports, the Issuer is not infringing on, or in
conflict with, any right of any other person with respect to any intangibles nor
is there any claim of infringement made or threatened by a third party against
or involving the Issuer.

          3.17 Insurance. The Issuer maintains and will continue to maintain
insurance with such insurers, and insuring against such losses, in such amounts,
and subject to such deductibles and exclusions as are customary in the Issuer’s
industry and otherwise reasonably prudent, all of which insurance is in full
force and effect.

          3.18 Material Contracts. All material Contracts to which the Issuer or
its Subsidiaries is a party and which are required to have been filed by the
Issuer as exhibits to the SEC Reports have been filed by the Issuer with the SEC
pursuant to the requirements of the Exchange Act. Each such material Contract is
in full force and effect, except as otherwise required pursuant to their
respective terms, and is binding on the Issuer or its Subsidiaries, as the case
may be, in each case, in accordance with their respective terms, and neither the
Issuer or any of its Subsidiaries nor, to the Issuer’s knowledge, any other
party thereto is in breach of, or in default under, any such material Contract,
which breach or default would reasonably be expected to have a Material Adverse
Effect. There exists no actual or, to the knowledge of the Issuer, threatened
termination, cancellation or limitation of, or any material adverse modification
or change in, the business relationship of the Issuer or any of its
Subsidiaries, or the business of the Issuer or any of its Subsidiaries, with any
customer or supplier or any group of customers or suppliers whose purchases or
inventories provided to the business of the Issuer or any of its Subsidiaries
would, individually or in the aggregate, have a Material Adverse Effect.

          3.19 Taxes. The Issuer has filed all material federal, state and
foreign income and franchise tax returns (or has duly filed extensions thereto)
and has paid or accrued all taxes shown as due thereon, and the Issuer has no
knowledge of a tax deficiency which has been or might be asserted or threatened
against it which is reasonably likely to have a Material Adverse Effect.

4. REPRESENTATIONS AND WARRANTIES OF THE INVESTOR.

          As a material inducement to the Issuer entering into this Agreement
and issuing the Shares, the Investor represents, warrants, and covenants to the
Issuer as follows:

          4.1 Power and Authority. The Investor, if other than a natural person,
is an entity duly organized, validly existing and in good standing under the
laws of the state of its incorporation or formation. The Investor has the
corporate, partnership or other power (or capacity) and authority under
applicable law to execute and deliver this Agreement and consummate the
transactions contemplated hereby, and has all necessary authority to execute,
deliver and perform its obligations under this Agreement and to consummate the
transactions contemplated hereby. The Investor has taken all necessary action to
authorize the execution, delivery and performance of this Agreement and the
transactions contemplated hereby.

          4.2 No Violation. The execution and delivery by the Investor of this
Agreement, the consummation of the transactions contemplated hereby, and the
compliance by the Investor with the terms and provisions hereof, will not result
in a default under (or give any other party the right, with the giving of notice
or the passage of time (or both), to declare a default or accelerate any
obligation under) or violate any charter or similar documents of the Investor,
if other than a natural person, or any Contract to which the Investor is a party
or by which it or its properties or assets are bound, or violate any Requirement
of Law applicable to the Investor, other than such violations or defaults which,
individually and in the aggregate, do not and will not have a Material Adverse
Effect on the Investor. The Investor will comply with any Requirement of Law
applicable to it in connection with the Offering and any resale by the Investor
of the Shares.

--------------------------------------------------------------------------------




          4.3 Consents/Approvals. No consents, filings, authorizations or
actions of any Governmental Authority are required for the Investor’s execution,
delivery and performance of this Agreement. No consent, approval, waiver or
other actions by any Person under any Contract to which the Investor is a party
or by which the Investor or any of its properties or assets are bound is
required or necessary for the execution, delivery and performance by the
Investor of this Agreement and the consummation of the transactions contemplated
hereby.

          4.4 Enforceability. This Agreement has been duly executed and
delivered by the Investor and (assuming it has been duly authorized, executed,
and delivered by the Issuer) constitutes a legal, valid and binding obligation
of the Investor, enforceable against the Investor in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditor’s rights generally, or general equitable principles, regardless of
whether enforceability is considered in a proceeding at law or in equity.

          4.5 Investment Intent. The Investor is acquiring the Shares hereunder
for its own account and with no present intention of distributing or selling
such Shares and further agrees not to transfer such Shares in violation of the
Securities Act or any applicable state securities law, and no one other than the
Investor will have any beneficial interest in the Shares (except to the extent
that the Investor may have delegated voting authority to its investment
advisor). The Investor agrees that it will not sell or otherwise dispose of any
of the Shares unless such sale or other disposition has been registered under
the Securities Act or, in the opinion of counsel acceptable to the Issuer, is
exempt from registration under the Securities Act and has been registered or
qualified or, in the opinion of such counsel acceptable to the Issuer, is exempt
from registration or qualification under applicable state securities laws. The
Investor understands that the offer and sale by the Issuer of the Shares being
acquired by the Investor hereunder has not been registered under the Securities
Act by reason of their contemplated issuance in transactions exempt from the
registration and prospectus delivery requirements of the Securities Act pursuant
to Section 4(2) thereof, and that the reliance of the Issuer on such exemption
from registration is predicated in part on these representations and warranties
of the Investor. The Investor acknowledges that pursuant to Section 1.2 of this
Agreement a restrictive legend consistent with the foregoing has been or will be
placed on the certificates for the Shares.

          4.6 Accredited Investor. The Investor is an “accredited investor” as
such term is defined in Rule 501(a) of Regulation D under the Securities Act,
and has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the investment to be made by it
hereunder.

          4.7 Adequate Information. The Investor has received from the Issuer,
and has reviewed, such information which the Investor considers necessary or
appropriate to evaluate the risks and merits of an investment in the Shares,
including without limitation, the Disclosure Schedule to this Agreement, which
have been received by the Investor as part of an informational packet of
materials from the Issuer (the “Disclosure Documents”). The Investor
acknowledges that each of the SEC Reports, including the risk factors contained
therein, are specifically incorporated herein by reference and form an integral
part of this Agreement.

          4.8 Opportunity to Question. The Investor has had the opportunity to
question, and has questioned, to the extent deemed necessary or appropriate,
representatives of the Issuer so as to receive answers and verify information
obtained in the Investor’s examination of the Issuer, including the information
that the Investor has received and reviewed as referenced in Section 4.7 hereof
in relation to its investment in the Shares.

--------------------------------------------------------------------------------




          4.9 No Other Representations. No oral or written material
representations have been made to the Investor in connection with the Investor’s
acquisition of the Shares which were in any way inconsistent with the
information set forth in the Disclosure Documents. The Investor acknowledges
that in deciding whether to enter into this Agreement and to purchase the Shares
hereunder, it has not relied on any representations or warranties of any type or
description made by the Issuer or any of its representatives with regard to the
Issuer, any of its Subsidiaries, any of their respective businesses, properties
or prospects of the investment contemplated herein, other than the
representations and warranties set forth in Section 3 hereof.

          4.10 Knowledge and Experience. The Investor has such knowledge and
experience in financial, tax and business matters, including substantial
experience in evaluating and investing in common stock and other securities
(including the common stock and other securities of speculative companies), so
as to enable the Investor to utilize the information referred to in Section 4.7
hereof and any other information made available by the Issuer to the Investor in
order to evaluate the merits and risks of an investment in the Shares and to
make an informed investment decision with respect thereto.

          4.11 Independent Decision. The Investor is not relying on the Issuer
or on any legal or other opinion in the materials reviewed by the Investor with
respect to the financial or tax considerations of the Investor relating to its
investment in the Shares. The Investor has relied solely on the representations
and warranties, covenants and agreements of the Issuer in this Agreement
(including the exhibits and schedules hereto) and on its examination and
independent investigation in making its decision to acquire the Shares.

          4.12 Commissions. The Investor has not incurred any obligation for any
finder’s or broker’s or agent’s fees or commissions in connection with the
transactions contemplated hereby.

          4.13 Underwriter Disclaimer. The Investor disclaims being an
underwriter, but the Investor being deemed an underwriter by the SEC shall not
relieve the Issuer of any of its obligations hereunder.

          4.14 Independent Acquisition. The Investor is acquiring from the
Issuer for its own account, and is making an independent investment decision in
subscribing for, that number of shares of Common Stock set forth on the
signature page hereof; the Investor is not acting in concert with any other
investor or purchaser in connection with the acquisition or subsequent voting or
disposition of the shares being subscribed for pursuant to this Agreement.

5. COVENANTS.

          5.1 Public Announcements. The Investor agrees not to make any public
announcement or issue any press release or otherwise publicly disseminate any
information about the subject matter of this Agreement. Except as provided
herein, the Issuer shall have the right to make such public announcements and
shall control, in its sole and absolute discretion, the timing, form and content
of all press releases or other public communications of any sort relating to the
subject matter of this Agreement, and the method of their release, or
publication thereof. The Issuer shall file after the Closing Date a Current
Report on Form 8-K with the SEC in respect of the transactions contemplated by
this Agreement within the time period prescribed by that Form. The Issuer may
issue an initial press release relating to the transactions contemplated by this
Agreement, but shall not identify any Investor in such press release without the
consent of such Investor, except as may be required by any Requirement of Law or
rule of any exchange or national securities association on which the Issuer’s
securities are listed.

          5.2 Further Assurances. Each party shall execute and deliver such
additional instruments and other documents and shall take such further actions
as may be reasonably necessary or appropriate to effectuate, carry out and
comply with all of the terms of this Agreement and the transactions contemplated
hereby. Each of the Investor and the Issuer shall make on a prompt and timely
basis all governmental or regulatory notifications and filings required to be
made by it with or to any Governmental Authority in connection with the
consummation of the transactions contemplated hereby. The Issuer and the
Investor each agree to cooperate with the other in the preparation and filing of
all forms, notifications, reports and information, if any, required or
reasonably deemed advisable pursuant to any Requirement of Law or the rules of
The NASDAQ Stock Market in connection with the transactions contemplated by this
Agreement and to use their respective commercially reasonable efforts to agree
jointly on a method to overcome any objections by any Governmental Authority to
any such transactions. Except as may be specifically required hereunder, neither
of the parties hereto or their respective Affiliates shall be required to agree
to take any action that in the reasonable opinion of such party would result in
or produce a Material Adverse Effect on such party.

--------------------------------------------------------------------------------




          5.3 Notification of Certain Matters. Prior to the Closing, each party
hereto shall give prompt notice to the other party of the occurrence, or
non-occurrence, of any event which would be likely to cause any representation
and warranty herein to be untrue or inaccurate, or any covenant, condition or
agreement herein not to be complied with or satisfied.

          5.4 Confidential Information. The Investor agrees that no portion of
the Confidential Information (as defined below) shall be disclosed to third
parties, except as may be required by law, without the prior express written
consent of the Issuer, and shall not be used by the Investor other than in
connection with its evaluation of the transactions contemplated hereby;
provided, that the Investor may share such information with such of its officers
and professional advisors as may need to know such information to assist the
Investor in its evaluation thereof on the condition that such parties agree to
be bound by the terms hereof. “Confidential Information” means the existence and
terms of this Agreement, the transactions contemplated hereby, and the
disclosures and other information contained herein, excluding any disclosures or
other information that is publicly available. To the extent the Investor has
executed a separate confidentiality agreement with the Issuer in connection with
the Offering, the Investor agrees to comply with all of its obligations under
such agreement.

6. OMMITTED

7. OMMITTED

8. CONDITIONS TO CLOSING.

          8.1 Conditions to the Obligations of the Investor. The obligation of
the Investor to proceed with the Closing is subject to the following conditions
any and all of which may be waived by the Investor, in whole or in part, to the
extent permitted by applicable law:

                    (a) Representations and Warranties. Each of the
representations and warranties of the Issuer contained in this Agreement shall
be true and correct in all material respects as of the Closing as though made on
and as of the Closing, except (i) for changes specifically permitted by this
Agreement, (ii) that those representations and warranties which address matters
only as of a particular date shall remain true and correct as of such date, and
(iii) such failures to be true and correct which would not, individually or in
the aggregate, have a Material Adverse Effect on the Issuer. Unless the Investor
receives written notice to the contrary at the Closing, Investor shall be
entitled to assume that the preceding is accurate in all respects at the
Closing.

                    (b) Agreement and Covenants. The Issuer shall have performed
or complied in all material respects with all agreements and covenants required
by this Agreement to be performed or complied with by it on or prior to the
Closing. Unless the Investor receives written notice to the contrary at the
Closing, Investor shall be entitled to assume that the preceding is accurate in
all respects at the Closing.

                    (c) No Order. No Governmental Authority shall have enacted,
issued, promulgated, enforced or entered any statute, rule, regulation,
executive order, decree, injunction, or other order (whether temporary,
preliminary or permanent) which is in effect and which materially restricts,
prevents or prohibits consummation of the Closing or any transaction
contemplated by this Agreement.

                    (d) Opinion of Issuer’s Counsel. The Investor shall have
received an opinion of Issuer’s counsel, dated the Closing Date, with respect to
legal matters customary for private offerings of this type.

--------------------------------------------------------------------------------




                    (e) Closing Certificate. The Investor shall have received a
certificate executed by the President or Chief Financial Officer of the Issuer,
dated as of the Closing, to the effect that the representations and warranties
of the Issuer contained in Section 3 hereof are true and correct in all material
respects as of the Closing, and that all covenants, agreements and conditions
required to be satisfied by the Issuer under this Agreement at or prior to the
Closing have been performed, satisfied and complied with by the Issuer in all
material respects.

          8.2 Conditions to the Obligations of the Issuer. The obligation of the
Issuer to proceed with the Closing is subject to the following conditions any
and all of which may be waived by the Issuer, in whole or in part, to the extent
permitted by applicable law:

                    (a) Representations and Warranties. Each of the
representations and warranties of the Investor contained in this Agreement shall
be true and correct as of the Closing as though made on and as of the Closing,
except (i) for changes specifically permitted by this Agreement, and (ii) that
those representations and warranties which address matters only as of a
particular date shall remain true and correct as of such date. Unless the Issuer
receives written notification to the contrary at the Closing, the Issuer shall
be entitled to assume that the preceding is accurate in all respects at the
Closing.

                    (b) Agreement and Covenants. The Investor shall have
performed or complied in all material respects with all agreements and covenants
required by this Agreement to be performed or complied with by it on or prior to
the Closing. Unless the Issuer receives written notification to the contrary at
the Closing, the Issuer shall be entitled to assume that the preceding is
accurate in all respects at the Closing.

                    (c) No Order. No Governmental Authority shall have enacted,
issued, promulgated, enforced or entered any statute, rule, regulation,
executive order, decree, injunction, or other order (whether temporary,
preliminary or permanent) which is in effect and which materially restricts,
prevents or prohibits consummation of the Closing or any transaction
contemplated by this Agreement.

                    (d) Agreement. The Investor shall have executed and
delivered to the Issuer this Agreement (and completed the information requested
on the signature page hereto).

                    (e) Securities Exemptions. The offer and sale of the Shares
to the Investor pursuant to this Agreement shall be exempt from the registration
requirements of the Securities Act and the registration and/or qualification
requirements of all applicable state securities laws.

                    (f) Payment of Purchase Price. The Investor shall have
delivered to the Issuer by wire transfer of immediately available funds, full
payment of the purchase price for the purchased shares as specified in Section
1.1.

9. MISCELLANEOUS.

          9.1 Defined Terms. As used herein the following terms shall have the
following meanings:

                    (a) “Affiliate” shall have the meaning ascribed to it in
Rule 12b-2 of the General Rules and Regulations under the Exchange Act, as in
effect on the date hereof.

                    (b) “Agreement” has the meaning specified in the preamble to
this Agreement.

                    (c) Omitted.

                    (d) “Bylaws” means the Bylaws of the Issuer, as the same may
be supplemented, amended, or restated from time to time.

--------------------------------------------------------------------------------




                    (e) “Certificate of Incorporation” means the Issuer’s
Certificate of Incorporation, as the same may be supplemented, amended or
restated from time to time.

                    (f) “Closing” has the meaning specified in Section 2.1 of
this Agreement.

                    (g) “Common Stock” has the meaning specified in the Recitals
to this Agreement.

                    (h) “Confidential Information” has the meaning specified in
Section 5.4 of this Agreement.

                    (i) “Contract” means any indenture, lease, sublease, loan
agreement, mortgage, note, restriction, commitment, obligation or other
contract, agreement or instrument.

                    (j) “Disclosure Documents” has the meaning specified in
Section 4.7 of this Agreement.

                    (k) “Exchange Act” means the Securities Exchange Act of
1934, as amended.

                    (l) “GAAP” means generally accepted accounting principles in
effect in the United States of America.

                    (m) “Governmental Authority” means any nation or government,
any state or other political subdivision thereof, and any entity or official
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

                    (n) Omitted.

                    (o) Omitted.

                    (p) “Intellectual Property Rights” has the meaning specified
in Section 3.16 of this Agreement.

                    (q) “Investor” has the meaning specified in the preamble to
this Agreement.

                    (r) “Issuer” has the meaning specified in the preamble to
this Agreement.

                    (s) Omitted

                    (t) “Lien” means any mortgage, pledge, security interest,
encumbrance, lien or charge of any kind (including any conditional sale or other
title retention agreement, any lease in the nature thereof, and the filing of or
agreement to give any financing statement under the Uniform Commercial Code or
comparable law of any jurisdiction in connection with such mortgage, pledge,
security interest, encumbrance, lien or charge).

                    (u) “Material Adverse Effect” means a material and adverse
change in, or effect on, the financial condition, properties, assets,
liabilities, rights, obligations, operations or business, of a Person and its
Subsidiaries taken as a whole.

                    (v) “Offering” has the meaning specified in the Recitals to
this Agreement.

                    (w) “Permit” means any permit, certificate, consent,
approval, authorization, order, license, variance, franchise or other similar
indicia of authority issued or granted by any Governmental Authority.

--------------------------------------------------------------------------------




                    (x) “Person” means an individual, partnership, corporation,
limited liability company, business trust, joint stock company, estate, trust,
unincorporated association, joint venture, Governmental Authority or other
entity, of whatever nature.

                    (y) “Purchase Price” has the meaning specified in Section
1.1 of this Agreement.

                    (z) Omitted.

                    (aa) Omitted.

                    (bb) “Requirements of Law” means as to any Person, the
certificate of incorporation, by-laws or other organizational or governing
documents of such Person, and any domestic or foreign and federal, state or
local law, rule, regulation, statute or ordinance or determination of any
arbitrator or a court or other Governmental Authority, in each case applicable
to, or binding upon, such Person or any of its properties or to which such
Person or any of its property is subject.

                    (cc) Omitted.

                    (dd) “SEC” means the Securities and Exchange Commission.

                    (ee) “SEC Reports” has the meaning specified in Section 3.7
of this Agreement.

                    (ff) “Securities Act” means the Securities Act of 1933, as
amended.

                    (gg) “Shares” has the meaning specified in Section 1.1 of
this Agreement.

                    (hh) Omitted

                    (ii) “Subsidiary” means as to any Person, a corporation or
limited partnership of which more than 50% of the outstanding capital stock or
partnership interests having full voting power is at the time directly or
indirectly owned or controlled by such Person.

          9.2 Other Definitional Provisions.

                    (a) All terms defined in this Agreement shall have the
defined meanings when used in any certificates, reports or other documents made
or delivered pursuant hereto or thereto, unless the context otherwise requires.

                    (b) Terms defined in the singular shall have a comparable
meaning when used in the plural, and vice versa.

                    (c) All accounting terms shall have a meaning determined in
accordance with GAAP.

                    (d) The words “hereof,” “herein” and “hereunder,” and words
of similar import, when used in this Agreement shall refer to this Agreement as
a whole (including any exhibits and schedules hereto) and not to any particular
provision of this Agreement.

--------------------------------------------------------------------------------




          9.3 Notices. All notices, requests, demands, claims, and other
communications hereunder shall be in writing and shall be delivered by certified
or registered mail (first class postage pre-paid), guaranteed overnight
delivery, or facsimile transmission if such transmission is confirmed by
delivery by certified or registered mail (first class postage pre-paid) or
guaranteed overnight delivery, to the following addresses and telecopy numbers
(or to such other addresses or telecopy numbers which such party shall
subsequently designate in writing to the other party):

 

(a)

if to the Issuer to:

 

 

 

 

 

BabyUniverse, Inc.

 

 

150 South US Highway One, Suite 500

 

 

Jupiter, Florida 33477

 

 

Attn: Chief Financial Officer

 

 

Telecopy: (562) 277-6446

 

 

 

 

 

with a copy to:

 

 

 

 

 

Akerman Senterfitt

 

 

One Southeast Third Avenue

 

 

28th Floor

 

 

Miami, FL 33131

 

 

Attn: Bradley Houser

 

 

Telecopy: (305) 374-5095

                    (b) if to the Investor to the address set forth next to its
name on the signature page hereto with a copy to Bradley B. Eavenson, P.L., 100
Village Square Crossing, Suite 207, Palm Beach Gardens, FL 33410. Attn: Brad
Eavenson, Esq.

          Each such notice or other communication shall for all purposes of this
Agreement be treated as effective or having been given when delivered if
delivered by hand, by messenger or by courier, or if sent by facsimile, upon
confirmation of receipt.

          9.4 Entire Agreement. This Agreement (including the exhibits and
schedules attached hereto), the Registration Rights Agreement between the Issuer
and the Investor entered into concurrently herewith, and other documents
delivered at the Closing pursuant hereto, together with any confidentiality
agreement executed by the Investor in connection with the Offering, contain the
entire understanding of the parties in respect of its subject matter and
supersede all prior agreements and understandings between the parties with
respect to such subject matter.

          9.5 Expenses; Taxes. The Issuer shall pay the invoiced fees and
expenses of the Investor, including counsel fees, as well as an un-accounted for
expense amount of $25,000.00, incurred in connection with this Agreement or any
transaction contemplated hereby. Any sales tax, stamp duty, deed transfer or
other tax (except taxes based on the income of the Investor) arising out of the
issuance of the Shares (but not with respect to subsequent transfers) by the
Issuer to the Investor and consummation of the transactions contemplated by this
Agreement shall be paid by the Issuer.  In addition, Issuer shall pay all of its
fees and expenses, including counsel fees.

          9.6 Amendment; Waiver. This Agreement may not be modified, amended,
supplemented, canceled or discharged, except by written instrument executed by
both parties. No failure to exercise, and no delay in exercising, any right,
power or privilege under this Agreement shall operate as a waiver, nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
the exercise of any other right, power or privilege. No waiver of any breach of
any provision shall be deemed to be a waiver of any preceding or succeeding
breach of the same or any other provision, nor shall any waiver be implied from
any course of dealing between the parties. No extension of time for performance
of any obligations or other acts hereunder or under any other agreement shall be
deemed to be an extension of the time for performance of any other obligations
or any other acts. The rights and remedies of the parties under this Agreement
are in addition to all other rights and remedies, at law or equity, that they
may have against each other.

--------------------------------------------------------------------------------




          9.7 Binding Effect; Assignment. The rights and obligations of this
Agreement shall bind and inure to the benefit of the parties and their
respective successors and legal assigns. The rights and obligations of this
Agreement may not be assigned by any party without the prior written consent of
the other party.

          9.8 Counterparts; Facsimile Signature. This Agreement may be executed
by facsimile signature and in any number of counterparts, each of which shall be
an original but all of which together shall constitute one and the same
instrument.

          9.9 Headings. The headings contained in this Agreement are for
convenience of reference only and are not to be given any legal effect and shall
not affect the meaning or interpretation of this Agreement.

          9.10 Governing Law; Interpretation. This Agreement shall be construed
in accordance with and governed for all purposes by the laws of the State of
Florida applicable to contracts executed and to be wholly performed within such
State.

          9.11 Severability. The parties stipulate that the terms and provisions
of this Agreement are fair and reasonable as of the date of this Agreement.
However, if any provision of this Agreement shall be determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated. If, moreover, any of those provisions shall for any reason be
determined by a court of competent jurisdiction to be unenforceable because
excessively broad or vague as to duration, activity or subject, it shall be
construed by limiting, reducing or defining it, so as to be enforceable.

--------------------------------------------------------------------------------